 1   MICHAEL W. BERDINELLA, SBN: 085038
     Law Office of Michael W. Berdinella
 2   726 West Barstow, Suite 100
     Fresno, CA 93704
 3
     E-mail: attyberdinella@gmail.com
 4   Phone: (559) 436-8000
     Fax: (559) 436-8900
 5
     Attorney for Defendant
 6   Aric Matthew Salazar
 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                       ) Case No.: 1:18CR00180-1
11                                                   )
                      Respondent/Plaintiff,          )ORDER TO SEAL
12                                                   )
            vs.                                      )DOCUMENTS
13                                                   )
     ARIC MATTHEW SALAZAR,                           ) Hon. Dale A. Drozd, Presiding
                                                     )
14                    Defendant.                     )
                                                     )
15

16   Upon application of the Defendant Aric Matthew Salazar, through Counsel, and good cause
17
     being show as set forth in Defendant's Request To Seal at Docket ,
18
            IT IS HEREBY ORDERED that Exhibits 1, 2, and 10 in support of Mr. Salazar’s July 7,
19
     2021 Reply Brief to the United States’s Opposition to the Defendant’s Motion for Reduction in
20
     Sentence Under 18 USC § 3582(c)(1)(A) t (Docket 57), shall be SEALED until ordered unsealed
21
     by the Court.
22

23
     IT IS SO ORDERED.
24

25
        Dated:       July 14, 2021
                                                        UNITED STATES DISTRICT JUDGE
26
27

28

                                              Request to Seal - 1
